Exhibit 10.11

          PLEDGE AND SECURITY AGREEMENT, dated as of February 23, 2009 (as
amended, supplemented or modified from time to time, this “Agreement”), made by
Cornerworld Corporation (“Parent”), Cornerworld Inc. (“CW”) and Enversa
Companies LLC (“Enversa”) in favor of IU Investments, LLC (“Secured Party”).
Parent, CW and Enversa are collectively referred to herein as “Grantor”.
Capitalized terms used but not defined herein shall have the meanings given such
terms in the Promissory Notes (as defined below).

RECITALS

          Pursuant to (i) the Subscription Agreement dated as of February 23,
2009 (as amended, supplemented or modified from time to time, the “Subscription
Agreement”) by and among Cornerworld Corporation (“Parent”) and Secured Party
and (ii) the Promissory Note dated as of February 23, 2009 (as amended,
supplemented or modified from time to time, the “Promissory Notes”) issued by
Parent to Secured Party; Secured Party has made the loans to Parent.

          In order to induce the Secured Party to make such loans, Grantor has
agreed to grant a continuing lien on the Collateral to secure the Obligations
(as hereinafter defined). Accordingly, Grantor hereby agrees as follows:

          1. Security Interest.

          (a) Grant of Security. As security for the Obligations (as hereinafter
defined), Grantor hereby delivers, assigns, pledges, sets over and grants to
Secured Party a first priority security interest in all of its right, title and
interest, whether now existing or hereafter arising or acquired, in and to any
and all items of its personal property described on Exhibit A-1 hereto with
respect to Parent, on Exhibit A-2 hereto with respect to CW and Exhibit A-3
hereto with respect to Enversa, which Exhibits A-1, A-2 and A-3 are executed by
an authorized person of the applicable Grantor, together with all substitutions
and replacements thereof and any products and proceeds thereof (the
“Collateral”) subject to Section 1(d).

          (b) Security for Obligations. This Agreement secures the payment of
all now existing or hereafter arising obligations of Parent to Secured Party,
whether primary or secondary, direct or indirect, absolute or contingent, joint
or several, secured or unsecured, due or not, liquidated or unliquidated,
arising by operation of law or otherwise under the Subscription Agreement, the
Promissory Notes or any other related document, whether for principal, interest,
fees, expenses or otherwise, together with all costs of collection or
enforcement, including, without limitation, reasonable attorneys’ fees incurred
in any collection efforts or in any action or proceeding (all such obligations
being the “Obligations”).

          (c) Subordination. The liens granted hereunder on certain of the
personal property of CW (as more fully described in the Letter Agreement) are
subordinate and junior in all respects to the liens granted to the holders of
individual notes in accordance with the Letter Agreement dated as of the date
hereof by and among the Secured Party, the holders of the individual notes and
Ned B. Timmer (the “Letter Agreement”).

          (d) Parent Remains Liable. This Agreement shall not affect Parent’s
liability to perform all of its duties and obligations under the transactions
giving rise to the Obligations. The exercise by Secured Party of any of the
rights hereunder shall not release Parent from any of its duties or obligations
under the transactions giving rise to the Obligations, which shall remain
unchanged as if this Agreement had not been executed. Secured Party shall not
have any obligation or liability under the transactions giving rise to the
Obligations by reason of this Agreement, nor shall Secured Party be

--------------------------------------------------------------------------------



obligated to perform any of the obligations or duties of Parent thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.

          (e) Continuing Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations.

          (f) Percentage of Shares/Membership Interests. Parent represents and
warrants that (i) the common stock of CW being pledged pursuant hereto, as
described on Exhibit A-1 hereto, represents 100% of the issued and outstanding
shares of CW, (ii) the member units of Enversa being pledged hereto, as
described on Exhibit A-1 hereto, represents 100% of the issued and outstanding
shares of Enversa and (iii) the stock certificate of Woodland Holdings, Corp.
being pledged pursuant hereto, as described on Exhibit A-1 hereto, represents
50% of the issued and outstanding shares of Woodland Holdings, Corp.

          2. Title; Liens and Encumbrances. Grantor represents and warrants that
it is (or to the extent that this Agreement states that the Collateral is to be
acquired after the date hereof, will be) the record and beneficial owner of,
having (or to the extent that this Agreement states that the Collateral is to be
acquired after the date hereof, will have) good and marketable title to, the
Collateral pledged by it hereunder, free of any and all liens or options in
favor of, or claims of, any other person, except the liens created by this
Agreement and the subordinate liens created in connection with the Subordination
Letter Agreement dated as of the date hereof between the Secured Party and
Internet University, Inc. and Grantor will promptly notify Secured Party of any
such other lien or claim made or asserted against the Collateral and will defend
the Collateral against any such lien or other claim.

          3. State of Organization or Residence; Legal Name. Grantor represents
and warrants to Secured Party as follows:

          (a) Grantor does not have a state of organization, except as set forth
in Schedule I hereto. Grantor’s chief executive office or principal office, if
it is not a registered organization, as such term is defined under the Uniform
Commercial Code as in effect in the State of New York as it may be amended,
supplemented or modified from time to time (the “UCC”), is set forth on Schedule
I hereto. Grantor shall promptly notify Secured Party of any change in the
foregoing representations.

          (b) Grantor’s registered or legal name is as set forth on Schedule I
hereto. Grantor currently uses, and during the last five years has used, no
other names including business or trade names, except as set forth on Schedule I
hereto. Grantor shall not change such name without providing Secured Party 30
days prior written notice.

          (c) Grantor’s organizational identification number is as set forth on
Schedule I hereto. Grantor currently uses, and during the last five years has
used, no other organizational identification numbers including any used by
predecessors to Grantor, except as set forth on Schedule I hereto. Grantor shall
not change such organizational identification number without providing Secured
Party 30 days prior written notice.

          (d) The grant of the security interest in the Collateral, combined
with the filing of financing statements, the execution of control agreements,
the execution of Assignments, and/or possession of the Collateral, each as
appropriate, is effective to vest in Secured Party a valid and perfected first
priority security interest, superior to the rights of any person in and to the
Collateral as set forth herein.

2

--------------------------------------------------------------------------------



          4. Perfection of Security Interest. Grantor authorizes Secured Party
to file all such financing statements and amendments thereto pursuant to the UCC
or other notices appropriate under applicable law, as Secured Party may require,
each in form satisfactory to Secured Party. Secured Party may transfer, withdraw
or redeem any funds or other property in each deposit account or securities
account constituting Collateral without further consent by Grantor; provided
however, that Secured Party will not exercise any of such rights other than
during an Event of Default. Grantor also shall pay all filing or recording costs
with respect thereto, and all costs of filing or recording this Agreement or any
other agreement or document executed and delivered pursuant hereto or to the
Obligations (including the cost of all federal, state or local mortgage,
documentary, stamp or other taxes), in each case, in all public offices where
filing or recording is deemed by Secured Party to be necessary or desirable.
Grantor authorizes Secured Party to take all other action which Secured Party
may deem necessary or desirable to perfect or otherwise protect the liens
created hereunder and to obtain the benefits of this Agreement.

          5. Covenants Relating to Collateral. Subject to any requirements under
the Letter Agreement, until the Obligations shall have been paid in full, and
the Subscription Agreement and Promissory Notes shall have terminated, Grantor
covenants and agrees that if Grantor shall become entitled to receive or shall
receive any certificate or instrument (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
Collateral, whether in addition to, in substitution of, as a conversion of, or
in exchange for, any shares of the Collateral, or otherwise in respect thereof,
Grantor shall accept the same as the agent of Secured Party, hold the same in
trust for Secured Party and deliver the same forthwith to Secured Party in the
exact form received, duly indorsed by Grantor to Secured Party, if required,
together with an undated assignment covering such certificate or instrument duly
executed in blank by Grantor and with, if Secured Party so requests, signature
guaranteed, to be held by Secured Party, subject to the terms thereof, as
additional collateral security for the Obligations. If any of the foregoing
property so distributed in respect of the Collateral shall be received by
Grantor, Grantor shall, until such property is paid or delivered to Secured
Party, hold such property in trust for Secured Party, segregated from other
funds or property of Grantor, as additional collateral security for the
Obligations.

          6. Stock Powers. Concurrently with the delivery to the Secured Party
of each certificate representing the shares of pledged stock of the pledged
subsidiaries, the Grantor in respect of such certificates shall deliver an
undated stock power covering such certificate, duly executed by the Grantor in
blank.

          7. Collections; Other Rights.

          (a) Except as provided herein, Grantor may receive all cash interest,
dividends and distributions paid in respect of the Collateral, and to exercise
all voting rights with respect to the Collateral; provided, however, that no
vote shall be cast or right exercised or other action taken which, in Secured
Party’s reasonable judgment, would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of this Agreement
or any other relating document.

          (b) All of the foregoing amounts set forth in paragraph (a) of this
Section 7 so collected after the occurrence of and during the continuation of an
Event of Default, subject to any requirements under the Letter Agreement, shall
be held in trust by Grantor for and as the property of Secured Party, and shall
not be commingled with other funds, money or property of Grantor.

          (c) Subject to any requirements under Letter Agreement, after the
occurrence and during the continuation of an Event of Default, Grantor will
immediately upon receipt of all such checks, cash or other remittances
constituting part of the Collateral or in payment for any Collateral sold,

3

--------------------------------------------------------------------------------



transferred, leased or otherwise disposed of, deliver any such items to Secured
Party accompanied by a remittance report in form supplied or approved by Secured
Party. Grantor shall deliver such items in the same form received, endorsed or
otherwise assigned by Grantor where necessary to permit collection of such
items.

          8. Events of Default. The occurrence of any one or more Events of
Default by Parent under the Promissory Notes shall constitute an event of
default (“Event of Default”) under this Agreement.

          9. Rights and Remedies.

          (a) In the event of the occurrence and continuation of any Event of
Default: (i) Secured Party may exercise exclusive control over the Collateral;
(ii) Secured Party shall have the right, with or without (to the extent
permitted by applicable law) notice to Grantor, as to any or all of the
Collateral, by any available judicial procedure or without judicial process, to
take possession of the Collateral and without liability for trespass to enter
any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral, and generally to exercise any and all
rights afforded to a secured party under the UCC or other applicable law;
(iii) Secured Party shall have the right to sell, lease, or otherwise dispose of
all or any part of the Collateral, whether in its then condition or after
further preparation or processing, either at public or private sale or at any
broker’s board, in lots or in bulk, for cash or for credit, with or without
warranties or representations, and upon such terms and conditions, all as
Secured Party in its sole discretion may deem advisable; (iv) at Secured Party’s
request, Grantor shall assemble the Collateral and make it available to Secured
Party at places which Secured Party shall select, whether at Grantor’s premises
or elsewhere, and make available to Secured Party, without rent, all of
Grantor’s premises and facilities for the purpose of Secured Party’s taking
possession of, removing or putting the Collateral in saleable or disposable
form; (v) Secured Party shall have the right to receive any and all cash
interest, dividends, distributions, payments or other proceeds paid in respect
of the Collateral and made application thereof to the Obligations in such order
as Secured Party may determine; and (vi) any or all of the Collateral may be
registered in the name of Secured Party or its nominee and they may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Collateral and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Collateral as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all securities or securities entitlements
upon any merger, consolidation, reorganization, recapitalization or other
fundamental change, or upon the exercise of Grantor or Secured Party of any
right, privilege or option pertaining to such securities or securities
entitlements, and in connection therewith, the right to deposit and deliver any
and all of the securities or securities entitlements with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Secured Party may determine), all without liability except to
account for property actually received by it, but Secured Party shall have no
duty to Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

          (b) Any such sale, lease or other disposition of Collateral may be
made without demand for performance or any notice of advertisement whatsoever
except that where an applicable statute requires reasonable notice of sale or
other disposition, Grantor agrees that the sending of five days notice by
ordinary mail, postage prepaid, to Grantor of the place and time of any public
sale or of the time at which any private sale or other intended disposition is
to be made, shall be deemed reasonable notice thereof. Notwithstanding the
foregoing, if any of the Collateral may be materially diminished in value during
such five-day period, Secured Party shall provide Grantor with such shorter
notice as it deems reasonable under the circumstances.

4

--------------------------------------------------------------------------------



          (c) The proceeds of any such sale, lease or other disposition of the
Collateral shall be applied first to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like, and to the reasonable
attorneys’ fees and legal expenses incurred by Secured Party, and then to
satisfaction of the Obligations (in any order as Secured Party may decide in its
sole discretion), and to the payment of any other amounts required by applicable
law. If, upon the sale, lease or other disposition of the Collateral, the
proceeds thereof are insufficient to pay all amounts to which Secured Party is
legally entitled, Grantor will be liable for the deficiency, together with
interest thereon, at the rate prescribed in the agreements giving rise to the
Obligations, and the reasonable fees of any attorneys employed by Secured Party
to collect such deficiency. To the extent permitted by applicable law, Grantor
waives all claims, damages and demands against Secured Party arising out of the
repossession, removal, retention or sale of the Collateral.

          (d) Notwithstanding the foregoing, the rights and remedies of the
Secured Party hereunder shall be subject to the provisions of the Letter
Agreement.

          10. Power of Attorney. Grantor authorizes Secured Party and does
hereby make, constitute and appoint Secured Party, and any officer or agent of
Secured Party, with full power of substitution, as Grantor’s true and lawful
attorney-in-fact, with power, in its own name or in the name of Grantor: (i) to
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of Secured Party;
(ii) to pay or discharge any taxes, liens, security interest or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iii) to demand, collect, receipt for, compromise, settle and sue
for monies due in respect of the Collateral; (iv) to receive, open and dispose
of all mail addressed to Grantor and to notify the post office authorities to
change the address for delivery of mail addressed to Grantor to such address as
Secured Party may designate; (v) to exercise all membership rights, powers and
privileges in connection with the Collateral to the same extent as Grantor is
entitled to exercise such rights, powers and privileges; and (vi) generally to
do all acts and things which Secured Party deems necessary to protect, preserve
and realize upon the Collateral and Secured Party’s security interest therein.
Grantor hereby approves and ratifies all acts of said attorney or designee, who
shall not be liable for any acts of commission or omission, nor for any error or
judgment or mistake of fact or law except for its own gross negligence or
willful misconduct. This power of attorney shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. Secured Party may exercise this power of attorney only after the
occurrence and during the continuance of an Event of Default.

          11. Notices. Notices shall be given in the manner, to the addresses
and with the effect provided in Article IV of the Subscription Agreement, to the
addresses set forth on Schedule I hereto.

          12. Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other Person, then Secured Party shall have the
right in its sole discretion to pursue, relinquish, subordinate, modify or take
any other action with respect thereto, without in any way modifying or affecting
any of Secured Party’s rights and remedies hereunder.

          13. No Waiver; Rights Cumulative.

          (a) No course of dealing between Grantor and Secured Party, or Secured
Party’s failure to exercise or delay in exercising any right, power or privilege
hereunder shall operate as a waiver thereof. Any single or partial exercise of
any right, power or privilege hereunder shall not preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

5

--------------------------------------------------------------------------------



          (b) All of Secured Party’s rights and remedies with respect to the
Collateral, whether established hereby or by any other agreements, instruments
or documents or by law, shall be cumulative and may be exercised singly or
concurrently.

          14. Limitation on Secured Party’s Duty in Respect of Collateral.
Secured Party shall not have any duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of it or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto, except that Secured Party shall use reasonable
care with respect to the Collateral in its possession or under its control.

          15. Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Secured Party therefrom shall in any
event be effective unless the same shall be in writing, approved by Secured
Party and signed by Secured Party, and then any such waiver or consent shall
only be effective in the specific instance and for the specific purpose for
which given.

          16. Successors and Assigns. This Agreement and all obligations of
Grantor and Secured Party hereunder shall be binding upon the successors and
assigns of Grantor and Secured Party, as applicable, and shall, together with
the rights and remedies of Secured Party hereunder, inure to the benefit of
Secured Party and their respective successors and assigns.

          17. No Partnership. The relationship between Secured Party and Grantor
shall be only of creditor-debtor and no relationship of agency, partner or
joint- or co-venturer shall be created by or inferred from this Agreement or the
other credit documents. Grantor shall indemnify, defend, and save Secured Party
harmless from any and all claims asserted against Secured Party as being the
agent, partner, or joint-venturer of Grantor.

          18. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Grantor and Secured Party with respect to its subject
matter and supersedes all prior conflicting or inconsistent agreements, consents
and understandings relating to such subject matter. Grantor acknowledges and
agrees that there is no oral agreement between Grantor and Secured Party which
has not been incorporated in this Agreement.

          19. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

          20. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without effecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

          21. Governing Law; Jurisdiction; Consent to Service of Process.

          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, except to the extent the UCC provides
for the application of the law of another state.

6

--------------------------------------------------------------------------------



          (b) GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF TEXAS AND CONSENTS TO THE PLACING OF
VENUE IN DALLAS COUNTY OR OTHER COUNTY PERMITTED BY LAW, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT
OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, GRANTOR AGREES NOT TO SEEK AND HEREBY
WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF
ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT. NOTHING HEREIN SHALL AFFECT ANY RIGHT THAT THE
PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT IN THE COURTS OF ANY OTHER JURISDICTION. EXCEPT AS PROHIBITED BY LAW,
GRANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.1 of the Subscription
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

          22. Termination. This Agreement and the security interest shall
terminate when all the Obligations are paid in full.

          23. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned parties have executed this
Agreement to be effective for all purposes as of the date above first written.

 

 

 

 

 

CORNERWORLD CORPORATION

 

 

 

By

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

CORNERWORLD, INC.

 

 

 

 

 

By

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

ENVERSA COMPANIES LLC

 

 

 

By

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Pre-Acquisition Security Agreement for Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-1

          This Exhibit A-1 to the Pledge and Security Agreement, dated as of
February 23, 2009 (as amended, supplemented or modified from time to time, the
“Pledge Agreement”), made by Cornerworld Corporation (“Parent”), Cornerworld,
Inc. (“CW”) and Enversa Companies LLC (“Enversa”, and together with Parent and
CW, “Grantor”) in favor of IU Investments, LLC (the “Secured Party”) describes
the Collateral granted by Parent to Secured Party pursuant to the Pledge
Agreement. “UCC” means the Uniform Commercial Code as in effect in the State of
New York as the UCC may be amended, supplemented or modified from time to time.
Any reference to any agreement, instrument or document shall be construed as
referring to such agreement, instrument or document, as amended, supplemented or
modified from time to time. The Collateral shall be all of Parent’s right, title
and interest, whether now existing or hereafter arising or acquired, in and to
any and all of the following items of personal property of Parent:

 

 

 

 

1.

All of Parent’s common stock of Cornerworld, Inc.

 

 

 

 

2.

All of Parent’s member units of Enversa Companies LLC.

 

 

 

 

3.

Stock certificate No. 2, representing 50 shares of Woodland Holdings Corp., a
Delaware corporation.

 

 

 

 

4.

To the extent not included in the foregoing, all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, or evidencing, embodying, incorporating or referring to any of the
foregoing, and all Proceeds (as defined in the UCC), products, offspring, rents,
issues, profits and returns of and from any of the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-1 as of the date first
written above.

 

 

 

 

 

CORNERWORLD CORPORATION

 

 

 

 

 

By

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chairman and Chief Executive Officer

Signature page to Exhibit A-1 of Pre-Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-2

          This Exhibit A-2 to the Pledge and Security Agreement, dated as of
February 23, 2009 (as amended, supplemented or modified from time to time, the
“Pledge Agreement”), made by Cornerworld Corporation (“Parent”), Cornerworld,
Inc. (“CW”) and Enversa Companies LLC (“Enversa”, together with Parent and CW,
“Grantor”) in favor of IU Investments, LLC (the “Secured Party”) describes the
Collateral granted by CW to Secured Party pursuant to the Pledge Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York as
the UCC may be amended, supplemented or modified from time to time. Any
reference to any agreement, instrument or document shall be construed as
referring to such agreement, instrument or document, as amended, supplemented or
modified from time to time. The Collateral shall be all of CW’s right, title and
interest, whether now existing or hereafter arising or acquired, in and to any
and all of the following items of personal property of CW:

          1. Accounts (as defined in the UCC), including Health-Care-Insurance
Receivables (as defined in the UCC).

          2. Certificated Securities (as defined in the UCC).

          3. Chattel Paper (as defined in the UCC).

          4. All of CW’s rights (including rights as licensee and lessee) with
respect to (A) computer and other electronic data processing units, memory
units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disk drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (B) all Software (as defined in the UCC), and all software
programs designed for use on the computers and electronic data processing
hardware described in clause (A) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (C)
any firmware associated with any of the foregoing; and (D) any documentation for
hardware, Software and firmware described in clauses (A), (B), and (C) above,
including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes (the “Computer Hardware and Software”) and
all rights with respect to the Computer Hardware and Software, including any and
all licenses, options, warranties, service contracts, program services, test
rights, maintenance rights, support rights, improvement rights, renewal rights
and indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing.

          5. Any right of the CW to payment under a contract for the sale or
lease of goods or the rendering of services, which right is at the time not yet
earned by performance.

          6. Deposit Accounts (as defined in the UCC).

          7. Documents (as defined in the UCC).

          8. Equipment (as defined in the UCC).

          9. Financial Assets (as defined in the UCC).

          10. General Intangibles (as defined in the UCC), including Payment
Intangibles (as defined in the UCC) and Software.

--------------------------------------------------------------------------------



          11. Goods (as defined in the UCC) (including all of its Equipment,
Fixtures and Inventory, all as defined in the UCC), and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor.

          12. Instruments (as defined in the UCC).

          13. All past, present and future: trade secrets, know-how and other
proprietary information; trademarks, internet domain names, service marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patenable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing (the
“Intellectual Property”).

          14. Inventory (as defined in the UCC).

          15. Investment Property (as defined in the UCC).

          16. Money (of every jurisdiction whatsoever) (as defined in the UCC).

          17. Letter-of-Credit Rights (as defined in the UCC).

          18. Payment Intangibles (as defined in the UCC).

          19. Security Entitlements (as defined in the UCC).

          20. Software (as defined in the UCC).

          21. Uncertificated Securities (as defined in the UCC).

          22. To the extent not included in the foregoing, all other personal
property of any kind or description; together with all books, records, writings,
data bases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to any of
the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing; provided
that to the extent that the provision of any lease or license of Computer
Hardware or Software or Intellectual Property expressly prohibit (which
prohibition is enforceable under applicable law) any assignment thereof, and the
grant of a security interest therein, Secured Party will not enforce its
security interest in CW’s rights under such lease or license (other than in
respect of the Proceeds thereof) for so long as such prohibition continues, it
being understood that upon the request of Secured Party, CW will in good faith
use reasonable efforts to obtain consent for the creation of a security interest
in favor of Secured Party (and to Secured Party’s enforcement of such security
interest) in such Secured Party’s rights under such lease or license.

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-2 as of the date first
written above.

 

 

 

 

 

CORNERWORLD, INC.

 

 

 

By

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Exhibit A-2 of Pre-Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-3

          This Exhibit A-3 to the Pledge and Security Agreement, dated as of
February 23, 2009 (as amended, supplemented or modified from time to time, the
“Pledge Agreement”), made by Cornerworld Corporation (“Parent”), Cornerworld,
Inc. (“CW”) and Enversa Companies LLC (“Enversa”, together with CW and Enversa,
“Grantor”) in favor of IU Investments, LLC (the “Secured Party”) describes the
Collateral granted by Enversa to Secured Party pursuant to the Pledge Agreement.
“UCC” means the Uniform Commercial Code as in effect in the State of New York as
the UCC may be amended, supplemented or modified from time to time. Any
reference to any agreement, instrument or document shall be construed as
referring to such agreement, instrument or document, as amended, supplemented or
modified from time to time. The Collateral shall be all of Enversa’s right,
title and interest, whether now existing or hereafter arising or acquired, in
and to any and all of the following items of personal property of Enversa:

          1. Accounts (as defined in the UCC), including Health-Care-Insurance
Receivables (as defined in the UCC).

          2. Certificated Securities (as defined in the UCC).

          3. Chattel Paper (as defined in the UCC).

          4. All of Enversa’s rights (including rights as licensee and lessee)
with respect to (A) computer and other electronic data processing units, memory
units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disk drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (B) all Software (as defined in the UCC), and all software
programs designed for use on the computers and electronic data processing
hardware described in clause (A) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (C)
any firmware associated with any of the foregoing; and (D) any documentation for
hardware, Software and firmware described in clauses (A), (B), and (C) above,
including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes (the “Computer Hardware and Software”) and
all rights with respect to the Computer Hardware and Software, including any and
all licenses, options, warranties, service contracts, program services, test
rights, maintenance rights, support rights, improvement rights, renewal rights
and indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing.

          5. Any right of the Enversa to payment under a contract for the sale
or lease of goods or the rendering of services, which right is at the time not
yet earned by performance.

          6. Deposit Accounts (as defined in the UCC).

          7. Documents (as defined in the UCC).

          8. Equipment (as defined in the UCC).

          9. Financial Assets (as defined in the UCC).

          10. General Intangibles (as defined in the UCC), including Payment
Intangibles (as defined in the UCC) and Software.

--------------------------------------------------------------------------------



          11. Goods (as defined in the UCC) (including all of its Equipment,
Fixtures and Inventory, all as defined in the UCC), and all accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor.

          12. Instruments (as defined in the UCC).

          13. All past, present and future: trade secrets, know-how and other
proprietary information; trademarks, internet domain names, service marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations which have heretofore been or may hereafter be issued
throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patenable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing (the
“Intellectual Property”).

          14. Inventory (as defined in the UCC).

          15. Investment Property (as defined in the UCC).

          16. Money (of every jurisdiction whatsoever) (as defined in the UCC).

          17. Letter-of-Credit Rights (as defined in the UCC).

          18. Payment Intangibles (as defined in the UCC).

          19. Security Entitlements (as defined in the UCC).

          20. Software (as defined in the UCC).

          21. Uncertificated Securities (as defined in the UCC).

          22. To the extent not included in the foregoing, all other personal
property of any kind or description; together with all books, records, writings,
data bases, information and other property relating to, used or useful in
connection with, or evidencing, embodying, incorporating or referring to any of
the foregoing, and all Proceeds (as defined in the UCC), products, offspring,
rents, issues, profits and returns of and from any of the foregoing; provided
that to the extent that the provision of any lease or license of Computer
Hardware or Software or Intellectual Property expressly prohibit (which
prohibition is enforceable under applicable law) any assignment thereof, and the
grant of a security interest therein, Secured Party will not enforce its
security interest in Enversa’s rights under such lease or license (other than in
respect of the Proceeds thereof) for so long as such prohibition continues, it
being understood that upon the request of Secured Party, Enversas will in good
faith use reasonable efforts to obtain consent for the creation of a security
interest in favor of Secured Party (and to Secured Party’s enforcement of such
security interest) in such Secured Party’s rights under such lease or license.

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-3 as of the date first
written above.

 

 

 

 

 

ENVERSA COMPANIES LLC

 

 

 

By

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Exhibit A-3 of Pre-Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



Schedule I

Name

 

Address

 

Other Names Used in Past 5 Years

 

State of Residence or Organization

 

Organizational Identification Number

                 

Cornerworld Corporation

 

12222 Merit Drive
Suite 120
Dallas, Texas 75251

 

Olympic Weddings International, Inc.

 

Nevada

 

98-0434357

                 

Cornerworld, Inc.

 

12222 Merit Drive
Suite 120
Dallas, Texas 75251

 

None

 

Delaware

 

03-0609836

                 

Enversa Companies LLC

 

12222 Merit Drive
Suite 120
Dallas, Texas 75251

 

Leadstream, LLC

 

Texas

 

80-024-5193

                 


--------------------------------------------------------------------------------